DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 1/26/2022, in which claim 1 has been canceled, new claims 2-7 have been added and entered of record.
3.   Claims 2-7 are pending for examination.

Information Disclosure Statement
4.   The Information Disclosure Statement (IDS) submitted on 1/26/2022 has been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in parent U.S. Application Serial No. 16/764,955. 
6.    This application is a continuation of U.S. Application Serial No. 16/764,955, filed 
September 4, 2020, now U.S. Patent No. 11,195,561, issued on December 7, 2021, which is incorporated by reference and is a U.S. National Phase Application under 35 U.S.C. § 371 of International Application PCT/IB2018/059488, filed on November 30, 2018, which is incorporated by reference and claims the benefit of foreign priority applications filed in Japan on December 8, 2017, as Application No. 2017-236145, on February 20,10 2018, as Application No. 2018-027585, on July 11, 2018, as Application No. 2018-131207, and on September 7, 2018, as Application No. 2018-167559. 

Specification
7.   The Applicant is required to insert a U.S. Patent No. 11,195,561, of its application number 16/764,955, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.     Claims 2-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4 and 9-10 of U.S. Patent 11,195,561 (hereinafter “Patent’561”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’842 as follows:
          Claim 2 of the instant application is anticipated and having the same scope of invention by claims 1 and 9 of Patent‘561 such as “a semiconductor device comprising: a transistor comprising a first gate and a second gate; a voltage generation circuit electrically connected to the second gate of the transistor; a capacitor, a first electrode of the capacitor is electrically connected to the second gate of the transistor; and a voltage control circuit electrically connected to a second electrode of the capacitor, wherein the first gate and the second gate overlap each other with a semiconductor layer therebetween, and wherein the voltage control circuit is configured to convert a temperature information into a control voltage”.
          Claim 5 of the instant application is anticipated and having the same scope of invention by claims 1 and 9 of Patent‘561 such as “a semiconductor device comprising: a transistor comprising a first gate and a second gate; a voltage generation circuit electrically connected to the second gate of the transistor; a capacitor, a first electrode of the capacitor is electrically connected to the second gate of the transistor; a voltage control circuit electrically connected to a second electrode of the capacitor; and a temperature sensor configured to obtain a temperature information, wherein the first gate and the second gate overlap each other with a semiconductor layer therebetween, and wherein the voltage control circuit is configured to convert the temperature information into a control voltage”.        
          Claims 3-4 and 6-7 of the instant application are anticipated and having the same scope of invention by claims 3-4 and 10 of Patent‘561. 

Allowable Subject Matter
10.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 2-7 of the invention above.      
11.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claims 2 and 5, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a voltage generation circuit electrically connected to the second gate of the transistor; a capacitor, a first electrode of the capacitor is electrically connected to the second gate of the transistor; and a voltage control circuit electrically connected to a second electrode of the capacitor“, and a combination of other limitations thereof as recited in the claims. Claims 3-4 and 6-7 depend on claims 2 and 5, respectively.
                     
Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827